 

Exhibit 10.1

 

 [lllogo2.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280 ● Fax (757) 259-7293

www.lumberliquidators.com



 

August 31, 2016

 

 

VIA EMAIL (________)

 

 

Mr. Martin D. Agard

__________

__________

 

Re:Offer Letter (revised August 31, 2016)

 

Dear Martin:

 

This letter, revised August 31, 2016, confirms our offer of employment to you
with Lumber Liquidators Holdings, Inc. or one of its subsidiaries (individually
and collectively, as applicable, “Lumber Liquidators” or the “Company”) and
replaces all previous offer letters sent to you. The details of our offer are as
follows:

 

·Title: Chief Financial Officer

 

·Location: Toano, Virginia

 

·Reports to: Chief Executive Officer

 

·Start Date: September 21, 2016 (unless mutually changed and finalized between
you and the Company)

 

·Annual Base Salary: $435,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This schedule is subject to change.  Lumber Liquidators
strongly encourages employees to receive their pay via direct deposit. You will
receive more information about direct deposit during your orientation.

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 60% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. In 2016, any earned bonus
payout will be pro-rated based on your date of hire in 2016. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 



1

 

 

·Equity: You receive an award of equity with a total cumulative value of
$700,000.  The Company will recommend that 75% of such award be options and 25%
be restricted stock.  The valuation of the options will be made using the
Black-Scholes-Merton method as of the date of award and the valuation of the
restricted stock will be made using the fair market value of the shares on the
grant date.   Any award will be granted under, subject to and governed by the
Lumber Liquidators Holdings, Inc. Amended and Restated 2011 Equity Compensation
Plan, and shall be evidenced by a grant agreement.  The agreement will specify,
among other things, the vesting schedule, consequences of termination of
employment and other applicable terms and conditions.  The vesting schedule of
the options will be as follows: beginning on the first anniversary of the grant
date, 25% of the grant will vest on each anniversary of the grant date for a
period of four (4) years. It is expected that the Compensation Committee will
next award equity three (3) business days after the Company publicly announces
its financial results for Q3-2016, the timing and amount of any such award to
you is subject to your actual start date of employment.  You will not be
eligible to receive an annual equity award in 2018 or 2019. The issuance of any
annual equity grants in 2020 or thereafter will be made at the sole discretion
of the Compensation Committee and the Board of Directors only after
consideration of a recommendation by the Company and other relevant factors
including, but not limited to, a review of your performance to date and the
Company’s financial results. As an employee, you will be subject to the
expectations and restrictions of Lumber Liquidators’ Insider Trading Policy, a
copy of which is provided at the time of hire and is available upon request to
Human Resources.

 

·Relocation Expense Reimbursement: This position is based in the corporate
office in Toano, VA. Financial support will be provided to cover reasonable
relocation expenses from Kohler, WI to the Toano/Richmond/Hampton Roads, VA
area. You will be provided with up to $100,000 (net before reimbursable
relocation expenses that are not tax deductible are grossed up; federal tax
gross ups will be at 35%) in relocation expense reimbursement provided you sign
and return to us the attached Relocation Expense Agreement. Please also refer to
the attached Corporate Relocation Policy.

 

·Severance Benefit: If your employment with Lumber Liquidators is terminated by
the Company without “Cause” (as defined in the applicable agreement) within
eighteen (18) months of your actual hire date and provided you have executed (i)
a severance benefit agreement propounded by and acceptable to the Company within
30 days of your actual hire date, and (ii) a General Release and Waiver as
provided in such agreement, the Company will pay you severance in the form of
salary continuation in the amount equivalent to your base salary in effect as of
your termination date for fifty-two (52) weeks, subject to standard payroll
deductions and withholdings.

 

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

 



2

 

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (PTO) Policy, located on Lumber Liquidators intranet, you will
accrue hours of PTO based on weeks worked, up to a maximum of 160 hours in your
first year of employment.  You will continue to accrue hours of PTO based on
weeks worked, at this level until you reach the next milestone.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) executive background verification, (3) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4) your
ability to show that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you on your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, to me no
later than September 6, 2016 via email at __________ or confidential fax to
__________ . By signing this offer, you are, among other things, representing to
Lumber Liquidators that there are no legal or equitable agreements or
restrictions that would prevent, limit, impair or otherwise compromise your
ability to comply with the terms of this offer and perform on behalf of Lumber
Liquidators. A copy of the letter is enclosed for your records. The Lumber
Liquidators’ mailing address is 3000 John Deere Road, Toano, Virginia 23168.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 



3

 

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at __________ (office) or __________ (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Sandra C. Whitehouse

 

Sandra C. Whitehouse

SVP, Chief Human Resources Officer

 

 

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

 

Signature:  /s/ Martin D. Agard                                    
Date:  September 5, 2016                                            Martin D.
Agard  

 

 

 

cc:John Presley, CEO

 

 

Attachments:Confidentiality, Non-Solicitation and Non-Competition Agreement

Annual Bonus Plan for Executive Management

Severance Benefit Agreement (revised August 31, 2016)

Relocation Policy

Relocation Expense Agreement (revised August 31, 2016)

 



4

 